Exhibit 10.7

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS (i) SOLD PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS AND (ii) AT THE OPTION OF THE COMPANY, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED HAS BEEN
DELIVERED TO THE COMPANY.

 

CYREN LTD.

No. __ CONVERTIBLE NOTE  

 

December 5, 2018

 

US$   Israel



FOR VALUE RECEIVED, Cyren Ltd., an Israeli company (“Company”), promises to pay
to ___________ (“Investor”), the principal sum of _______ US Dollars ($_______),
or such lesser amount as shall then equal the outstanding principal amount
hereof, together with interest below all on the terms set forth below. This Note
is issued pursuant to the Convertible Note Subscription Agreement of even date
herewith (as amended, modified or supplemented, the “Subscription Agreement”)
between Company and the Investor.



 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which the Investor hereof, by the acceptance
of this Note, agrees:

 

1)Principal.

 

a)The aggregate unpaid principal amount of this Note shall be due and payable on
December 5, 2021 (the “Maturity Date”).

 

2)Interest.

 

a)The Company shall pay interest from the date of this Note on the unpaid
principal balance of this Note at a rate equal to five and three quarters
percent (5.75%) per annum, computed on the basis of the actual number of days
elapsed.

 

b)Interest shall be paid semi-annually (on June 5 and December 5 of each year
during the term of the Note, or the next business day should such date not fall
on a business day), until the Maturity Date or conversion of the full principal
amount of this Note into Note Shares (as defined in the Subscription Agreement)
as provided herein.

 

c)On the earlier of: (i) the date of full conversion of this Note into Note
Shares and (ii) the Maturity Date, the Company shall pay any unpaid and accrued
interest as of such date.

 

d)At the option of the Company, and upon twenty (20) days’ written notice prior
to each applicable interest payment, half of such interest payment may be paid
in Note Shares (such shares to be issued at the 30-trading day VWAP on Nasdaq as
of the applicable Determining Date) and the other half shall be paid in cash.
Should such written notice not be timely provided, the full interest payment
shall be payable in cash. Cash interest shall be paid to the Investor’s account
in accordance with the wire instructions set forth in Schedule I.

 

For purposes of this Section 2, "The Determining Date" means the date seven days
prior to each applicable interest payment. “VWAP” shall mean the daily share
volume-weighted average closing price for the Company’s ordinary shares on the
Nasdaq Stock Market on each trading day during the 30 trading days prior to the
Determining Date. The VWAP will be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

 

 

 

 

3)Conversion.

 

a)Conversion Right. At the option of the Investor and by providing the Company
with the original Note and executed subscription form, in the form attached as
Schedule II hereto (the “Subscription Form”), the principal amount remaining due
under the Note or a portion thereof may be converted into Note Shares of the
Company at any time from the date of issuance and until the Maturity Date.
Subject to Section 3(‎f) below, the number of Note Shares into which this Note
may be converted shall be determined by dividing the amount of principal
remaining due on this Note as of the date of conversion by an amount equal to
$3.90 (the “Conversion Price”). For example, if the remaining principal amount
of the Note is $1,000,000 then 256,410 Note Shares would be issued upon its full
conversion.

 

b)Effect of Conversion of Notes. As promptly as practicable after the Company
receives a duly executed Subscription Form for the number of Note Shares
specified in the Subscription Form (such date of receipt, the “Conversion
Date”), the Company will cause to be delivered to the Investor, and send to the
Investor at its respective address specified in the Subscription Form, a
certificate (which may be in book-entry form) for the appropriate number of Note
Shares, which will not exceed that number which the Investor is entitled to
purchase pursuant to the Note Certificate surrendered. No fractional shares will
be issued upon conversion of this Note and the Company shall round-down, to the
nearest whole number, the number of Note Shares issuable in connection with any
conversion hereunder.

 

c)Subscription for Less than Entitlement. In the event of any partial conversion
of this Note, the Investor, upon conversion thereof, will be entitled to receive
a new Note in respect of the balance of the principal amount which remains due
and unconverted.

 

d)Conversion at Maturity Date. To the extent that this Note is not converted by
the Maturity Date, then the rights of the Investor to convert this Note and
receive Note Shares with respect to any principal amount remaining unconverted
on such date shall cease and be of no further effect.

 

e)Termination of Rights. All rights with respect to this Note shall terminate
upon conversion hereof.

 

f)Adjustment of Conversion Price.

 

(i)Subject to sub-section f(ii) below, if the Company shall raise funds through
issuances of its ordinary shares or other securities convertible into its
ordinary shares (excluding issuance of ordinary shares, options or other
securities pursuant to equity or incentive benefit plans and excluding ordinary
shares or securities issued in connection with previously issued convertible
securities) (“New Issuance”), at a price per share which is less than the
Conversion Price, then the Conversion Price shall be adjusted and reduced, to a
price equal to a fraction (A) the numerator of which shall be (1) the product
obtained by multiplying (x) the number of ordinary shares issued and outstanding
immediately prior to such New Issuance by (y) the Conversion Price in effect
immediately prior to such New Issuance, plus (2) the total amount of
consideration received by the Company from the New Issuance, and (B) the
denominator of which shall be (1) the number of ordinary shares issued and
outstanding immediately prior to such New Issuance, plus (2) the number of such
new ordinary shares issued under such New Issuance. Such adjustment shall become
effective on the date of such New Issuance.

 

2

 

 

For the foregoing case set forth in this section f(i), the formula can be
expressed algebraically as follows:

 

P’ =  (N*P) + C N +n

 

where:

 

P =  The Conversion Price prior to the New Issuance.

 

P’ =   New Conversion Price after the New Issuance.

 

N =   Total number of Company ordinary shares issued and outstanding immediately
prior to New Issuance.

 

n =   Number of ordinary shares issued in the New Issuance.

 

C =  Total amount of consideration received by the Company for the New Issuance.

 

(ii)Notwithstanding section f(i) above, in the event that the Company: shall
raise funds through issuances of its ordinary shares or other securities
convertible into its ordinary shares (excluding issuance of ordinary shares,
options or other securities pursuant to equity or incentive benefit plans and
excluding ordinary shares or securities issued in connection with previously
issued convertible securities) in a private placement offering at a price per
share which is less than US$3.00 in which the Investor is not invited to
participate in such private placement offering (collectively, a “Private
Offering Issuance”), then the Conversion Price shall be adjusted and reduced, to
a price which will be equal to the price per share implied in such Private
Offering Issuance. If the Private Offering Issuance includes warrants or other
inducements, the “implied price” will deduct the (Black-Scholes) calculated
value of the warrants or other inducements. Such adjustment shall become
effective on the closing date of such Private Offering Issuance.

 

g)Mandatory Conversion upon M&A Transaction

 

If at any time following the execution of this Note but prior to its full
conversion, the Company consummates an M&A Transaction (as defined below), then
immediately prior to the closing of such M&A Transaction, the remaining due and
unpaid principal amount together with any accrued and unpaid interest shall be
converted into an amount of Note Shares in accordance with Section ‎3(f).
However, if the consideration in an M&A Transaction is at a price less than the
Conversion Price, then the remaining due and unpaid principal amount together
with any accrued and unpaid interest through the closing date of the M&A
Transaction shall be repaid immediately prior to the closing of such M&A
Transaction. For the purposes of this Note, the term "M&A Transaction" shall
mean the occurrence of: (i) a merger (except where the holders of equity
interests or the voting rights of the Company prior to the consummation of such
transaction hold (directly or indirectly) more than 50% of the equity interests
or the voting rights of the surviving entity following such transaction), or
(ii) a sale of all or substantially all of the Company’s assets or shares, or
(iii) a transfer of - or grant of an exclusive license to - all or substantially
all of the Company’s intellectual property to, any other company, or any other
entity or person, other than a wholly-owned subsidiary of the Company, (iv) in
the event that pursuant to a transaction or series of transactions a person or
entity acquires fifty percent (50%) or more of the issued and outstanding shares
of the Company or the right to appoint or elect at least fifty percent (50%) or
more of the members of the Board (excluding any person or entity that owns
greater than 50% of the issued and outstanding shares of the Company on the date
hereof); or (v) any transaction which results in the company going private
(whether by tender offer, merger, or otherwise).

 

4)Registration Rights. 

 

a)Automatic Registration. No later than 30 days after the Maturity Date, the
Company shall prepare and file with the Securities and Exchange Commission (the
“SEC”), a registration statement on Form F-3 (or any successor form thereto)
and, if not then available to the Company, another applicable form covering the
resale of any Registrable Securities outstanding on the Maturity Date and shall
use its commercially reasonable efforts to have such registration statement
declared effective as soon as reasonably practicable thereafter.

 

b)Demand Registration. Provided that at least $1,000,000 of the principal amount
of the Note has been converted, the Investor may demand, and the Company will,
as soon as reasonably practicable, file and use its commercially reasonable
efforts to effect the requested registration of Registrable Securities on Form
F-3 (or any successor form thereto) and, if not then available to the Company,
another applicable form.

 

3

 

 

c)Piggy-Back Registration. If, during the term of the Note, and provided that at
least $1,000,000 of the principal amount of the Note is outstanding, the Company
shall determine to register any of its securities either for its own account or
the account of another security holder or holders, other than a registration
statement relating solely to employee or director benefit plans, the Company
will:

 

(i)give advance written notice of the proposed registration to the Investor; and

 

(ii)include in such registration any Registrable Securities as are specified in
a written request made by the Investor and received by the Company within ten
(10)  days after such written notice from the Company is received by the
Investor.

 

For purposes of this Section 4, “Registrable Securities” mean the Note
Shares; provided, however, that Registrable Securities shall not include: 
(i) any Note Shares that have already been registered under the Securities Act;
(ii) any Shares that have been sold or transferred by the Investor thereof;
(iii) any Note Shares that are eligible to be freely resold without restriction
pursuant to Rule 144 or another applicable exemption. The registration rights in
this Section 4 shall be subject to the priority rights of WP XII Investments
B.V. (“WP”) as set forth in the Registration Rights Agreement between WP and the
Company dated November 6, 2017 and filed as Exhibit 4.11 to the Company’s Form
20-F filed on April 27, 2018.

 

5)Restrictive Covenants. Without prior approval of the Investor, the Company
shall not:

 

a)issue new Debt that is senior to or ranks pari passu with the Note;

 

b)sell assets in an aggregate amount exceeding $300,000 over a twelve month
period, including account receivables; or

 

c)issue new Debt that matures prior to the Note;

 

For the purpose of this Section 5, "Debt" means any obligation for the repayment
of money in respect of or pursuant to moneys borrowed and amounts raised
pursuant to any note, facility or the issue of bonds, debentures, or any similar
instrument having the commercial effect of borrowing; provided, however, that
Debt shall not include: the Note, hedging transactions, standby letters of
credit or bank guarantees, the acquisition cost of assets or services to the
extent payable on deferred payment terms, and the amount of any liability in
respect of any inter-company guarantee, indemnity or other legally binding
instrument to assure payment of, or against loss in respect of non-payment.
Notwithstanding the provisions above, and subject to the investor's right of
first offer (which shall be held open for up to 10 days), the Company may effect
one or more additional note closings with additional investors in an additional
aggregate principal amount of up to $5 million which additional closing(s) shall
be completed only following the execution by any subsequent investor(s) of a
subscription agreement and note in form and substance similar to Investor’s
subscription agreement and note, respectively, but in any event on no more
preferable terms than Investor’s subscription agreement and note.

 

6)Events of Default. If any of the following events shall occur, the Investor
may, so long as such condition exists and following the expiry of any cure
period noted below, declare the entire principal and unpaid accrued interest
hereon immediately due and payable, by notice in writing to Company:

 

a)a failure by Company to pay as and when due the principal and interest due on
this Note or any portion thereof, and such failure shall continue for a period
of thirty (30) days following written notice from Investor to the Company of
such failure; or

 

b)a failure by Company in any material respect to perform any term, covenant or
agreement contained in this Note or the Subscription Agreement and such default
is not cured by Company within thirty (30) days after the Investor has given
Company written notice of such default; or

 

c)the institution by Company of dissolution proceedings, or the appointment of a
receiver, trustee, or other similar official of Company, or the making by
Company of an assignment for the benefit of creditors, or the admission by
Company in writing of its inability to pay its debts generally as they become
due, in each case, which has not been cancelled or terminated within ten (10)
days.

 

4

 

 

7)Successors and Assigns. The Company and Investor hereby agree that neither
this Note nor any rights hereunder may be assigned, conveyed or transferred, in
whole or in part, without the Company’s prior written consent, which the Company
may withhold in its reasonable discretion; provided, however, that this Note may
be assigned, conveyed or transferred without the prior written consent of the
Company to any person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Investor; provided, further, that such transferee executes an acknowledgement
that such transferee is subject to all the terms and conditions of this Note and
satisfies the Company as to compliance with applicable securities law as
provided in the Subscription Agreement.  Subject to the aforementioned, the
rights and obligations of the Company and Investor under this Note shall be
binding upon and benefit their respective permitted successors, assigns, heirs,
administrators and transferees.

 

8)Waiver and Amendment. Except as expressly provided herein, neither this Note
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the Company and the Investor.

 

9)Notices. All notices and other communications under this Note shall be in
writing and shall be delivered in person or sent by documented overnight
delivery service (a) if to the Investor, at the address of the Investor set
forth in the Subscription Agreement, or (b) if to the Company, to the attention
of its General Counsel at its principal offices at 10 Ha-Menofim St., 5th Floor,
Herzliya, 4672561. Unless otherwise specified in this Note, all such notices and
other written communications shall be effective (and considered delivered and
received for the purposes of this Note) (i) if delivered, upon delivery or (ii)
if sent by documented overnight delivery service, three (3) days following the
date on which such the notice was sent.

 

10)No Shareholder Rights. Nothing contained in this Note shall be construed as
conferring upon the Investor or any other person the right to vote or to consent
or to receive notice as a shareholder in respect of meetings of shareholders for
the election of directors of Company or any other matters or any rights
whatsoever as a shareholder of Company.

 

11)Governing Law; Venue. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of Israel, without regard to its conflicts of law provisions. The
parties expressly stipulate that any litigation under this Agreement shall be
brought in Israel. The parties agree to submit to the sole and exclusive
jurisdiction and venue of the courts of Tel-Aviv, Israel.

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 

  CYREN LTD.           By:        Name:                         Title:  

 

Acknowledged and Agreed:

 

INVESTOR:       By:                  Title:    

 

5

 

 

SCHEDULE I – INVESTOR WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

SCHEDULE II - SUBSCRIPTION FORM

 

Cyren Ltd.

10 Ha-Menofim St., 5th Floor

Herzliya, 4672561 Israel

 

Attention: General Counsel

 

To:Cyren Ltd.

 

The undersigned holder of the enclosed Note (the “Investor”) hereby subscribes
for ____ ordinary shares (the “Shares”) of Cyren Ltd. (the “Company”) at a
conversion price of $[3.901] per Share on the terms and conditions of the
enclosed Note. The Investor represents that, at the time of conversion of the
Note, all of the representations and warranties contained in the Convertible
Note Subscription Agreement between the Company and the Investor pursuant to
which the Note was issued are true and accurate.  

 

The undersigned acknowledges that the Shares shall bear such restrictive legends
as may be required by applicable securities law.

 

The Investor hereby directs that the Shares hereby subscribed for be registered
in its name and delivered to the following address.

 



 



 

 

DATED this _____ day of ______________________, 20___.

 

In the presence of:

 

Name and Signature of Witness

Name and Signature of Investor

 

Please print below your name and address in full.

 

Name:

 

Address:

 

 

 

 



1 Subject to adjustment as set forth in the Note

 

 

7

 

